Opinión de conformidad emitida por la
Juez Asociada Señora Naveira de Rodón,
a la cual se unen el Juez Presidente Señor Andréu García y el Juez Asociado Señor Hernández Denton.
I
El 11 de octubre de 1994, el señor Méndez Cuesta pre-sentó a la Administración de Terrenos (en adelante Admi-nistración) una solicitud para la adquisición de unos terre-nos pertenecientes a la Administración, sitos en el Barrio Algarrobo en el Municipio de Vega Baja. La solicitud expre-saba un interés en desarrollar un proyecto de vivienda para familias de bajos ingresos. Luego de la solicitud, se constituyó la Sociedad Especial Jardín Real (en adelante Jardín Real), quien compraría los terrenos una vez se ad-judicara la solicitud.
Para considerar los planteamientos y pruebas de las partes interesadas en el desarrollo del proyecto de vi-vienda, la Junta de Planificación (en adelante Junta) cele-bró una vista pública el 18 de abril de 1996, en el Salón de Asambleas de la Casa Alcaldía de Vega Baja.(1) La Junta *630aprobó condicionalmente(2) la consulta de ubicación del proyecto de vivienda antes mencionado el 26 de junio de 1996.(3) El 6 de agosto de 1996, el Municipio de Vega Baja (en adelante Municipio)(4) solicitó a la Junta que reconsi-derara la aprobación del proyecto. La Junta, luego de se-ñalar que de los documentos que el Municipio presentó no se desprendía que éste hubiese notificado a Jardín Real, decidió reafirmarse en lo expresado en la aprobación de la consulta de ubicación el 30 de agosto de 1996.
Así las cosas, por carta de 22 de agosto de 1996, la Ad-ministración notificó al Municipio su intención de disponer de los terrenos para la construcción del proyecto de vi-vienda de interés social. En carta de 18 de septiembre de 1996, el Municipio le comunicó a la Administración su in-terés en adquirir los terrenos para la ampliación de facili-dades recreativas. Informó en la solicitud que no contaba con los fondos asignados ni con la aprobación de la Asam-blea Municipal para la transacción. Señaló que el proyecto que pretendía realizar estaba en la etapa conceptual.
Por comunicación escrita de 23 de septiembre, la Admi-nistración le solicitó al Municipio su cooperación para per-mitir la eventual disposición de los terrenos para el pro-yecto de vivienda de interés social.(5)
*631Finalmente, por carta de 30 de diciembre de 1996, la Administración le informó al Municipio que la Junta de Gobierno determinó aprobar la propuesta a favor de Jardín Real. Entre las consideraciones que tuvo la Junta de Go-bierno para llegar a esta determinación estaban: (1) alto interés público de encausar proyectos de vivienda de inte-rés social, (2) deudas pendientes del Municipio a favor de la Administración, y (3) lo adelantada que estaba la nego-ciación de la compraventa con Jardín Real. A pesar de no haber informado al Municipio la alternativa de reconside-ración, el 21 de enero de 1997 éste presentó una Moción de Reconsideración.
El 31 de enero de 1997, la Administración le informó al Municipio que elevaría la moción de reconsideración a la Junta de Gobierno. Finalmente, el 1ro de abril, la Junta de Gobierno denegó la reconsideración solicitada. El 12 de mayo, el Municipio presentó recurso de revisión ante el Tribunal de Circuito de Apelaciones (en adelante Tribunal de Circuito). Éste, mediante Sentencia de 12 de febrero de .1998, revocó la determinación de la Administración. Ex-presó que la oferta que le hizo la Administración al Muni-cipio no era bona fide, según lo requiere el Art. XII(A)(3) del Reglamento para la Adquisición y Disposición de Bie-nes Inmuebles, Reglamento Núm. 4668, Administración de Terrenos, de 27 de marzo de 1992. Determinó además que al Municipio no se le puede tratar como “solicitante” regular, sino como preferente. Finalmente, concluyó que el con-trato de venta entre la Administración y Jardín Real fue en contravención a lo dispuesto en el reglamento antes men-cionado, por lo que es ultra vires y nulo.
Inconforme, la Administración recurrió ante nos solici-tando que se revoque la sentencia del Tribunal de Circuito y se confirme la determinación final de la Junta de Go-*632bierno de la Administración. (6) En reconsideración, decidi-mos expedir el recurso solicitado.
Las controversias trabadas en el caso de autos nos brin-dan la oportunidad de interpretar por vez primera el Re-glamento para la Adquisición y Disposición de Propiedades Inmuebles (en adelante Reglamento de Disposición), supra, en armonía con la Ley de la Administración de Terre-nos de Puerto Rico, Ley Núm. 13 de 16 de mayo de 1962, según enmendada, 23 L.P.R.A. see. 311 et seq. (en adelante Ley Núm. 13), y la Ley de Municipios Autónomos del Es-tado Libre Asociado de Puerto Rico de 1991 (en adelante Ley de Municipios Autónomos), Ley Núm. 81 de 30 de agosto de 1991, según enmendada, 21 L.P.R.A. see. 4001 et seq.
II
El Art. 1.004 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4002,(7) expresa como norma de interpreta-ción que los poderes y facultades conferidos a los munici-pios por esta ley, excepto disposición en contrario, se inter-pretarán liberalmente de manera que se garantice a los municipios, en cuanto sea posible, facultades necesarias para atender eficazmente las necesidades y el bienestar de sus habitantes. Id. Entre los poderes que le confiere la Ley de Municipios Autónomos a éstos está la potestad de ad-*633quirir propiedad por cualquier medio legal, dentro y fuera de sus límites territoriales, 21 L.P.R.A. sec. 4051(d), y con-tribuir a la planificación y solución del problema de la vi-vienda económica de interés social mediante el desarrollo de proyectos de vivienda, con sujeción, claro está, a las le-yes aplicables. 21 L.P.R.A. sec. 4054(n).
El principio general de autonomía que persigue imple-mentar la Ley de Municipios Autónomos incluye, entre otros, que “[n]o se impedirá a los municipios la ejecución de obras, planes de desarrollo físico o servicios debidamente aprobados, autorizados y financiados de acuerdo a las leyes aplicables”. 21 L.P.R.A. sec. 4004(c). Sin embargo, este principio de autonomía municipal debe implementarse en armonía con las disposiciones y facultades del Gobierno Central ya que en muchos aspectos los poderes de ambos convergen en un mismo asunto.(8) De hecho, el Art. 10.004 de la Ley de Municipios Autónomos, 21 L.P.R.A. see. 4454, (9) sugiere que la autonomía municipal encuentra sus límites con la del Gobierno Central. No obstante, el Gobierno Central debe considerar lo que a juicio del alcalde sea necesario para cualquier fin público municipal. La con-sideración por parte del gobierno central se circunscribe a atender, en todo lo posible, las inquietudes e intereses de ordenación territorial presentadas por el municipio.
Vemos pues, que la Ley de Municipios Autónomos, *634mientras le da poderes ciertamente autónomos a los muni-cipios para su ordenación territorial, el mismo está limi-tado por las leyes y política pública que persigue el Go-bierno Central. Sin embargo, los planes territoriales de ambas esferas deben aspirar a un desarrollo armónico, mu-tuamente satisfactorio en todo lo que sea posible. Esta ar-monía implica que el Gobierno Central debe atender las preocupaciones e inquietudes del municipio como parte del procedimiento pertinente. Considerando lo expuesto ante-riormente, analizaremos específicamente las posibles limi-taciones a la autonomía municipal expuestas en la Ley Or-gánica de la Administración y su Reglamento de Disposición, supra, sin menospreciar, claro está, las inquie-tudes e intereses del municipio en cuestión.
III
En E.L.A. v. Rosso, 95 D.P.R. 501, 540 (1967), expresa-mos que “[l]as obras, proyectos, poderes, facultades y pre-rrogativas de la Administración de Terrenos de Puerto Rico ... son obras, proyectos, poderes, facultades y prerrogativas investidos de interés público y de beneficio social”. Según el Art. 7(s) y (t) de la Ley Núm. 13 (23 L.P.R.A. sec. 311f(s) y (t)), entre estos poderes y facultades de interés público están: (1) adquirir propiedad inmueble la cual podrá reser-var para facilitar la continuación del desarrollo de los pro-gramas de obras públicas y beneficio social por la propia Administración u otras agencias, así como personas parti-culares, incluyendo, sin limitarlo, a programas de hogares; (2) estimular y participar en la habilitación de nuevas áreas dando consideración, entre otros factores, a preservar los valores naturales e históricos de las tierras.
El Reglamento de Disposición, supra, hace viable la aplicación de la política pública plasmada en la Ley Núm. 13, supra, de la Administración. Este expone detallada-mente el proceso que se debe seguir al adquirir o disponer *635terrenos. La definición de “agencia pública” del Art. IV del Reglamento de Disposición, supra, incluye a los munici-pios; la de “disposición de propiedad” incluye cualquier venta, permuta, donación o transferencia de título de do-minio de propiedades inmuebles o de cualquier derecho real que la Administración realice. La parte segunda del Reglamento expresa las normas para la disposición de te-rrenos y propiedades.
El inicio del procedimiento para disponer de propieda-des podrá comenzar a iniciativa de la Administración o me-diante la presentación de una solicitud por una parte interesada. Una vez se comience el procedimiento por parte interesada, la Administración tiene que evaluarla si-guiendo el procedimiento descrito en el Art. XVI del Regla-mento de Disposición, supra, el cual funciona como una hoja de cotejo, antes de poder hacer la determinación de “propiedad disponible”. Los incisos de este artículo exigen que la Administración haga ciertas notificaciones depen-diendo de cómo llegó la propiedad a manos de la Administración. Así pues, si se determina que la propiedad fue adquirida por la Administración a instancia de alguna agencia gubernamental, notificará a la agencia sobre la iniciación del procedimiento de disposición. Si en sesenta (60) días la agencia no expresa su interés en adquirirla, la Administración proseguirá con los trámites. Si el Comité de Ventas (10) determina que no hay una agencia promo-vente o si la misma no expresó su interés de adquirir den-tro de los sesenta (60) días, se ofrecerá la propiedad a dis-tintas entidades gubernamentales, incluyendo al municipio donde sita la propiedad. De esta notificación, la entidad tiene cuarenta y cinco (45) días para expresar su interés.
*636Luego del transcurso de este término, el Comité de Ven-tas evaluará la conveniencia de mantener la propiedad en reserva para propósitos de conservación u otros fines pú-blicos o de utilización o desarrollo por la propia Administración. El Director Ejecutivo considerará la reco-mendación del Comité de Ventas y hará la determinación de si la propiedad debe o no mantenerse en reserva, fuera del mercado.(11) Si determina que la propiedad no debe mantenerse en reserva, el Director Ejecutivo declarará la propiedad como "propiedad disponible”.(12)
El Art. XVIII(B)(3) del Reglamento de Disposición, supra, establece, entre otros, como criterio fundamental para la evaluación de las propuestas:
... [e]l mejor desarrollo propuesto de acuerdo a una evalua-ción de los terrenos que la Administración tenga disponibles en el área, los usos proyectados o recomendados por la Adminis-tración y las necesidades más apremiantes a tenor con la polí-tica pública, procurando asegurar el mejor equilibrio en cuanto a los usos propuestos, necesidades y los terrenos disponibles.
Una vez la Administración determine, según expuesto someramente en los párrafos anteriores, la disponibilidad de la propiedad, ésta debe publicar una invitación a some-ter propuestas de compra y desarrollo dirigida al público.(13) Art. XVI(C) del Reglamento de Disposición, supra.
El Tribunal de Circuito utilizó al Art. XII(A)(3) del Re-glamento de Disposición, supra, para fundamentar que la oferta de la Administración al Municipio no era bona fide, según lo requiere la ley. Sin embargo, este artículo corres-ponde al proceso de negociación cuando la Administración *637se propone adquirir propiedad inmueble. La parte del Re-glamento que regula la disposición de los bienes inmuebles es la parte segunda, desde el Art. XIV del Reglamento de Disposición, supra. Sin embargo, coincidimos con el Tribunal de Circuito en que las actuaciones de la Administración deben estar fundadas en la buena fe, pero es porque el principio de buena fe es exigencia general de nuestro derecho. H.U.C.E. de Ame. v. V. & E. Eng. Const., 115 D.P.R. 711, 716 (1984); Velilla v. Pueblo Supermarkets, Inc., 111 D.P.R. 585, 587 (1981).
Como vimos, el Reglamento de Disposición, supra, esta-blece un procedimiento específico para disponer de las pro-piedades del Estado, sujetas a ciertas consideraciones de política pública. Entre las consideraciones que expone el Reglamento de Disposición, supra, está el estimar o escu-char los intereses municipales en cuanto a la adquisición de terrenos.(14) El peso de consideración que se le da a esos intereses municipales depende de cómo llegó la propiedad a manos de la Administración. De esta manera, armoniza-mos las disposiciones de la Ley de Municipios Autónomos con la política pública perseguida en la Ley Orgánica de la Administración de Terrenos y el Reglamento de Disposi-ción, supra.
IV
En el caso de autos, el terreno objeto de controversia era de la Administración. De la prueba no surge que la propie-dad fue adquirida por la Administración a instancia de al-guna agencia o municipio, por lo que no es de aplicación la *638notificación del Art. XVT(A)(2) del Reglamento de Disposi-ción, supra. Sin embargo, a pesar que los terrenos en con-troversia no fueron adquiridos a instancia de agencia o municipio, en cuyo caso se le daría gran deferencia a su interés de adquirirla, el Art. XVI(A)(3) le ordena a la Ad-ministración que le ofrezca a ciertas agencias y al municipio donde está sita, la propiedad sujeta al proceso de disposición. La diferencia determinante entre los incisos antes mencionados sobre la deferencia que la Administra-ción le debe a las agencias o municipios que muestren in-terés es que cuando la propiedad fue adquirida por la Ad-ministración a instancia de agencia o municipio, el inciso (2) expresamente menciona que de la agencia o municipio no mostrar interés, la Administración proseguirá con los trámites de disposición. Contrario al inciso (2), nada ex-presa el inciso (3) sobre el efecto que tiene, en el proceso de disposición, la muestra de interés por parte de la agencia o municipio notificado.
La carencia de esta especificación en el inciso (3), que aplica al caso de autos, tiene el efecto de que la Adminis-tración puede ejercer más libremente la política pública expuesta en su Ley orgánica. Así pues, a pesar que el mu-nicipio o la agencia muestre interés en adquirir la propie-dad, la Administración puede, en aras de implantar su po-lítica pública, tomar en consideración de manera directiva los criterios de eligibilidad para compraventa según el Art. XIV del Reglamento de Disposición, supra. La muestra de interés de la agencia o del municipio en estos casos no im-pide a la Administración declarar el bien inmueble como “propiedad disponible”, siguiendo, claro está, los planes justificados de organización territorial. Interpretar este in-ciso de otra manera menoscabaría indebidamente la polí-tica pública que la Administración ha sido llamada a implantar.
No obstante lo anteriormente expuesto, la Administra-ción tiene que cumplir con las evaluaciones descritas en el *639Art. XVI del Reglamento de Disposición, supra, antes de declarar la “propiedad disponible”. Además, una vez la Ad-ministración declara la propiedad como disponible, debe ordenar que se determine el valor en el mercado de acuerdo a la tasación al efecto.(15) Incumplir con el proce-dimiento de evaluación impide a la Administración decla-rar la disponibilidad de la propiedad.
La carta de 22 de agosto de 1996 de la Administración notificó al Municipio que la propiedad en controversia era “propiedad disponible”, según definida en el Reglamento de Disposición, para un proyecto de vivienda de interés social. Este documento constituyó la notificación requerida del Art. XVI(A)(3) del Reglamento de Disposición, supra. No obstante, según lo expresamos anteriormente, esta no-tificación a las agencias y municipios debe hacerse antes de declarar la propiedad como “disponible”.
Este requisito es de carácter esencial ya que responde a la política pública que involucra la ordenación territorial en consonancia con los intereses agenciales y municipales. En otras palabras, la muestra de interés oportuna por parte de una agencia o el municipio pertinente puede in-fluir en la determinación eventual de “propiedad disponible”. De hecho, el Art. XVI(B) del Reglamento de Disposición, supra, le exige al Director Ejecutivo de la Ad-ministración concluir con “los trámites de cotejo descritos en este Artículo [XVI]” antes de declararla “propiedad disponible”.
La notificación al municipio antes mencionada tiene gran importancia pues las agencias o municipios que *640muestren interés serán partes interesadas en todo el pro-cedimiento aunque no hayan adquirido la propiedad. Así, se exhortará su participación en las consultas de ubicación, las declaraciones de impacto ambiental y en todo el proce-dimiento posterior, ejerciendo más peso para que se cum-plan cabalmente con los requisitos estatutarios.
Por lo tanto, la notificación de oferta de terreno por parte de la Administración al Municipio no es válida pues fue hecha después de haberse declarado la propiedad como disponible, en clara violación al estatuto.
Además, nos llama la atención el hecho que la Adminis-tración esperó dos (2) años desde que recibió la solicitud de Jardín Real para notificar al Municipio la designación de “propiedad disponible” y hacerle la oferta del terreno. Du-rante estos dos (2) años se celebró una consulta de ubica-ción sobre la viabilidad del proyecto de vivienda propuesto por Jardín Real y se adelantó la negociación entre la Ad-ministración y Jardín Real sin que el Municipio hubiese sido notificado según lo requiere el Reglamento de Dispo-sición, supra.(16) Por consiguiente, entendemos que la Ad-ministración expuso injustificadamente como razón para adjudicar el terreno a Jardín Real “lo adelantado que está la negociación de compraventa”, después de todo, esta ra-zón enfatiza la falta de notificación razonablemente opor-tuna al Municipio por parte de la Administración.
Finalmente, queremos expresar que la carta de 22 de agosto le notificó al Municipio que sólo tenía treinta (30) días contados desde la fecha de la carta para expresar su interés, cuando el Reglamento de Disposición, supra, le concede cuarenta y cinco (45) días contados desde el reci-bido de la notificación.
*641Lo expuesto anteriormente no significa que la mera muestra de interés por parte de una agencia o municipio, según el Art. XVI(A)(3) del Reglamento de Disposición, supra, impida a la Administración implementar razonable-mente su política pública; lo que sí exige es que la Administración cumpla cabalmente con los requisitos y procedimientos establecidos en el Reglamento de Disposi-ción, supra, máxime cuando son exigencias cuyo fin es ar-monizar la política pública de la Administración con la de la Ley de Municipios Autónomos.
V
Por lo expuesto anteriormente, expresamos nuestra con-formidad con la sentencia que antecede, la cual confirma la parte dispositiva de la sentencia del Tribunal de Circuito. La Administración debe velar por el cumplimiento cabal de su Reglamento de Disposición, supra.

(1) En la vista pública, un grupo de residentes del Barrio Algarrobo compareció para expresar su oposición al proyecto de vivienda. El Municipio de Vega Baja (en adelante el Municipio) también expresó su oposición argumentando que “en los últi-mos años los organismos gubernamentales han permitido el continuo desarrollo de proyectos residenciales en áreas sensitivamente ecológicas y consideradas para con-servación sin ponderar los posibles efectos negativos sobre dichos ecosistemas”. Pá-rrafo. 13 de la Consulta de Ubicación Condicionada.


(2) Una de las condiciones fue que la parte promovente, la Sociedad Especial Jardín Real (en adelante Jardín Real), deberá coordinar con el Municipio para esta-blecer una aportación económica que realizará el desarrollador por cada unidad de vivienda a construirse. Dicha aportación económica se utilizará para dar manteni-miento al sistema pluvial. Luego de la aprobación de la consulta de ubicación, Jardín Real solicitó reconsideración únicamente de esta condición, la cual fue denegada el 30 de agosto de 1996.


(3) Consulta Núm. 95-09-1227-JGU-ISV.


(4) El Municipio no tiene aprobado un Plan de Ordenación Territorial según lo autoriza la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991 (en adelante Ley de Municipios Autónomos).


(5) Es menester aclarar que en esta comunicación la Administración de Terrenos (en adelante la Administración) no adjudica la venta del terreno a favor de Jardín Real, simplemente le explica al Municipio que dicho terreno será utilizado para el programa de vivienda de personas de bajos recursos.


(6) Señaló los siguientes errores cometidos por el Tribunal de Circuito: (1) que no consideró que en virtud de los derechos, poderes y facultades delegados a la Admi-nistración por su ley orgánica, ésta puede identificar un predio de terreno para su venta al sector privado con el propósito de que el adquirente desarrolle un proyecto de vivienda de interés social ejerciendo así su política pública, por lo tanto, no debe revocarse sin justificación suficiente; (2) que interpretó el Reglamento para la Adqui-sición y Disposición de Propiedades Inmuebles de la Administración de manera incompatible con los propósitos de su ley orgánica; (3) que concluyó que la Administra-ción no cumplió con los requisitos de su reglamento cuando los hechos y el récord expediente demuestran su cumplimiento; (4) que resolvió que la decisión de vender el predio a Jardín Real fue un acto ultra vires de la Administración.


(7) La numeración del artículo corresponde al original, antes de las renumera-ciones posteriores. Lo mismo aplica a los artículos de la Ley de Municipios Autóno-mos que se mencionarán en la ponencia.


(8) El Art. 13.008 de la Ley de Municipios Autónomos, 21 L.P.R.A. sec. 4606, recalca la importancia de la colaboración que debe existir entre los planes territoria-les del municipio y los del Gobierno Central. Entre estos planes debe existir estrecha coordinación. Los Planes de Ordenación, según el Art. 13.011 (21 L.P.R.A. sec. 4609), estarán de conformidad con todas las políticas públicas, leyes reglamentos u otros documentos del gobierno central relacionados a la ordenación territorial y a la construcción.


(9) Dicho artículo dispone que:
“Se podrá transferir gratuitamente por donación, o con causa onerosa por compra voluntaria, a un municipio el título de propiedad, usufructo o uso de cual-quier terreno o facilidad del Gobierno Central sus instrumentalidades y corporacio-nes públicas, que a juicio del Alcalde sea necesaria para cualesquiera fines públicos municipales. Tal transferencia estará sujeta a que las leyes que rijan la agencia pú-blica que tenga el título o custodia de la propiedad así lo autoricen o permitan ....” (Énfasis suplido.) Art. 10.004 de la Ley de Municipios Autónomos, 21 L.P.R.A. sec. 4454.


(10) Este organismo de la Administración evalúa las solicitudes de compraventa y somete recomendaciones al Director Ejecutivo en cuanto a la disponibilidad de las propiedades y su utilización más adecuada. Art. IV(h) del Reglamento para la Adquisición y Disposición de Bienes Inmuebles, Reglamento Núm. 4668, Administración de Terrenos, 27 de marzo de 1992.


(11) Art. XVI(A) del Reglamento para la Adquisición y Disposición de Bienes Inmuebles (en adelante Reglamento de Disposición), supra.


(12) El Art. IV(S) del Reglamento de Disposición, supra, define “Propiedad Dis-ponible” como el “inmueble o derecho real que el Director Ejecutivo, en consulta con el Comité de Ventas, declare apropiado para venta


(13) “Divulgar.— publicar invitación a someter propuestas de compra y desarro-llo de Propiedad Disponible.” Art. IV(L) del Reglamento de Disposición, supra.


(14) Esta consideración está plasmada a través de los artículos del Reglamento. A modo de ejemplo, el Art. VIII del Reglamento de Disposición, supra, donde se reglamenta la adquisición de terrenos, ordena a la Administración la preparación de un Plan Anual de Adquisición de Propiedades Inmuebles Contenidas en el Inventario Municipal de Propiedades. La Administración incluirá una propiedad en este Plan Anual si está contenida en el Inventario Municipal de Propiedades y el Municipio demostrare que tiene la capacidad financiera para poner a la disposición de la Ad-ministración el dinero necesario para efectuar la adquisición.


(15) El Art. IV(W) del Reglamento de Disposición, supra, define “Valor en el Mercado” como el “precio mayor expresado en términos de dinero que un comprador estaría dispuesto a pagar por una propiedad ...”. Sin embargo, el Art. XVI(B), supra, también ofrece otra alternativa para determinar valor en el mercado “de acuerdo a tasación al efecto”. Según el Reglamento de Disposición, esta tasación debe hacerse inmediatamente después de declararse la “propiedad disponible”. Existe otro “valor” que, aunque no esté definido en el reglamento, debe incluirse en la solicitud de compraventa, o en la muestra de interés en la propiedad por parte del Municipio. Éste es el valor que debe ponerse en la solicitud como “partida presupuestaria para la adquisición”.


(16) A pesar de este hecho, no se puede afirmar que el Municipio estaba a espal-das de todo la propuesta de Jardín Real, pues el Municipio participó en la vista pública de la Junta de Planificación para oponerse al proyecto de vivienda propuesto por Jardín Real. Dicha vista se celebró en la propia alcaldía del Municipio de Vega Baja. Véase el escolio 1.